COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-09-026-CR
 
 
CHRIS CRAVEN                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Pursuant to a plea bargain, the trial court
convicted Appellant Chris Craven upon his plea of guilty to the offense of
theft of property worth $1,500B$20,000
and sentenced him to one year=s
confinement in a state jail facility. 
Appellant filed a timely notice of appeal.




The trial court=s
certification states that this is a plea-bargained case, that Appellant has no
right to appeal, and that he has waived the right of appeal.  Accordingly, we informed Appellant=s
counsel by letter on February 4, 2009, that this appeal was subject to
dismissal unless Appellant or any party showed grounds for continuing it on or
before February 16, 2009.[2]  The response does not show grounds for
continuing the appeal.  We therefore
dismiss this appeal.[3]
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 12, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), (d).


[3]See Tex. R. App. P. 25.2(d),
43.2(f).